 1   ARNOLD & PORTER KAYE SCHOLER LLP
     E. Alex Beroukhim (SBN 220722)
 2   (alex.beroukhim@arnoldporter.com)
     777 South Figueroa St., 44th Floor
 3   Los Angeles, CA 90017
     Tel: (213) 243-4059
 4   Fax: (213) 243-4199
 5   PARKER MILLIKEN CLARK O’HARE and
     SAMUELIAN PC
 6   Richard A. Clark (SBN 39558)
     (rclark@ pmcos.com)
 7   Steven Robert Platt (SNB 245510)
     (splatt@pmcos.com)
 8   555 South Flower St., 30th Floor
     Los Angeles, CA 90071
 9   Tel: (213) 683-6500
     Fax: (213) 683-6669
10
     SHOOK, HARDY & BACON L.L.P.
11   Paul B. La Scala (SBN 186939)
     (plascala@shb.com)
12   Mayela C. Montenegro (SBN 304471)
     (mmontenegro@shb.com)
13   5 Park Plaza, Suite 1600
     Irvine, CA 92614
14   Tel: (949) 475-1500
     Fax: (949) 475-0016
15
     Attorneys for Defendant
16   MONSANTO COMPANY
17                      UNITED STATES DISTRICT COURT
18                     CENTRAL DISTRICT OF CALIFORNIA
19
     PEDRO CORTES,                                Case No: 8:19-cv-00117-JVS-KES
20
                  Plaintiff,                      Judge: Hon. James V. Selna
21
     vs.
22
     MONSANTO COMPANY et al.,                     ORDER GRANTING JOINT
23                                                STIPULATION FOR DISMISSAL
                  Defendants.                     WITH PREJUDICE
24

25

26         Currently before the Court is the parties’ Joint Stipulation for Dismissal with
27   Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1). The parties agree
28                                           -1-
                                            ORDER GRANTING JOINT STIPULATION FOR
                                                        DISMISSAL WITH PREJUDICE
                                                       Case No. 8:19-cv-00117-JVS-KES
 1   to dismiss this action in its entirety, and each party is to bear their own costs.
 2   Good cause appearing therefor, the Joint Stipulation for Dismissal is GRANTED.
 3   The Clerk shall close the file.
 4

 5              7/26/19
     Dated: ____________________                    ______________________________
 6                                                  Hon. James V. Selna
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            -2-
                                       [PROPOSED] ORDER GRANTING JOINT STIPULATION
                                                      FOR DISMISSAL WITH PREJUDICE
                                                         Case No. 8:19-cv-00117-JVS-KES
